HOUSTON, Justice
(dissenting).
Upon further reflection, I am convinced that the phrase “until the customer’s credit has been approved and a retail installment contract ... is signed” creates a condition precedent, which was satisfied upon the Grants’ receiving credit approval and signing the retail installment contract before the worksheet estimate became part of the single contract upon the satisfaction of the condition precedent; therefore, I conclude that the arbitration provision was part of the contract. Upon original submission, I should have dissented, instead of concurring in the result. I would grant the application for rehearing; therefore, I dissent.